

116 HR 4732 IH: Protecting Benefits for Disabled Veterans Act of 2021
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4732IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Ms. Waters (for herself, Ms. Escobar, Ms. Norton, Ms. Blunt Rochester, Mrs. Napolitano, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Pappas, and Ms. Brownley) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to codify the authority of the Secretary of Veterans Affairs to assign a disability rating of total to a veteran by reason of unemployability, and for other purposes.1.Short titleThis Act may be cited as the Protecting Benefits for Disabled Veterans Act of 2021.2.Codification of individual unemployability(a)In generalChapter 11 of title 38, United States Code, as amended by the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is amended by inserting after section 1165 the following:1166.Determination of total disability by reason of unemployability(a)AuthoritySubject to subsections (b) and (c), for the purposes of this chapter, in the case of a veteran who has a service-connected disability, or service-connected disabilities, not rated as total, the Secretary may assign a disability rating of total to the veteran if the Secretary determines the veteran—(1)is unable to secure or maintain substantially gainful employment as a result of, in part or in whole, a service-connected disability; and(2)has—(A)a service-connected disability rated at least 60 percent; or(B)two or more service-connected disabilities—(i)at least one of which is rated at least 40 percent; and(ii)that, combined, are rated at least 70 percent.(b)Determination of certain disabilitiesFor the above purpose of service-connected disabilities described in subsection (a)(2), the Secretary shall consider as one disability the following:(1)Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable.(2)Disabilities resulting from common etiology or a single accident.(3)Disabilities affecting a single body system (including orthopedic, digestive, respiratory, cardiovascular-renal, and neuropsychiatric).(4)Disabilities incurred or aggravated as a prisoner of war.(c)Additional authority of the Secretary To assign a disability rating of totalThe Secretary may assign a disability rating of total to a veteran who has a service-connected disability or disabilities described in subsection (a)(2)—(1)if the veteran maintains marginal employment; or(2)if—(A)the veteran maintains substantially gainful employment; and(B)the Secretary, considering the totality of circumstances (including total household medical expenses and the cost of living in the area in which the veteran resides), determines that such assignation is appropriate.(d)Prohibition on the consideration of certain factorsIn making any determination under subsection (a) or (c), the Secretary may not consider the following:(1)The age of a veteran.(2)The eligibility of a veteran for any retirement benefit, including any benefit under title II of the Social Security Act (42 U.S.C. 401 et seq.).(e)DefinitionsIn this section:(1)The term marginal employment means employment for which the earned annual income is less than 100 percent of the official poverty threshold for an individual established by the United States Census Bureau.(2)The term substantially gainful employment means employment for which the earned annual income equals or exceeds 100 percent of the official poverty threshold for an individual established by the United States Census Bureau..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 1165 the following:1166. Determination of total disability by reason of unemployability..(c)RegulationsNot later than 180 days after the effective date of this Act, the Secretary of Veterans Affairs shall prescribe such regulations as may be necessary to carry out this section.